Exhibit 10.8

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (the “Agreement”) is made and entered into on June 13,
2008, by and among ISONICS CORPORATION (the “Company”), YA GLOBAL INVESTMENTS,
L.P., (the “Buyer”), YORKVILLE ADVISORS, LLC (“Investment Manager”), and DAVID
GONZALEZ, ESQ., as escrow agent (the “Escrow Agent”).  The Company, the Buyer,
and Yorkville may be referred to individually as a “Party” or collectively as
the “Parties.”  All capitalized terms used herein but not defined herein shall
have the meanings ascribed to them in that certain Securities Purchase Agreement
dated June 13, 2008  entered into by and between the Company and the Buyer (the
“Securities Purchase Agreement”).

 

RECITALS

 

WHEREAS, the Company and the Buyer have entered into a Securities Purchase
Agreement, pursuant to which the Company shall issue and sell to the Buyer, and
the Buyer shall purchase certain Securities;

 

WHEREAS, at all times while the Buyer holds any of the Securities, the
Investment Manager shall perform monitoring and managing services for the Buyer
in connection with the Buyer’s purchase and investment in the Securities and the
Buyer’s rights and obligations under the Securities Purchase Agreement and other
related documents and agreements, and during such time, the Investment Manager
shall be paid on a monthly basis, a fee from the Buyer for services performed;

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Parties desire that
the Monitoring Fees (as defined in the Securities Purchase Agreement) be
deposited into a segregated escrow account to be held by the Escrow Agent and
disbursed to the Investment Manager on a monthly basis as set forth in this
Agreement as it performs its monitoring and managing services for the Buyer;

 

WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the Monitoring
Fees deposited with it hereunder in accordance with the terms of this Agreement.

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the foregoing, the mutual covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1.             Appointment of Escrow Agent.  The Company, the Buyer, and the
Investment Manager hereby mutually appoint and designate the Escrow Agent to
receive, hold and release, as escrow agent, the Escrow Funds (as defined below)
and Escrow Agent hereby accepts such appointment and designation, all in
accordance with the terms hereof.

 

2.             Escrow Delivery.

 

2.1. Escrow Funds.  Escrow Agent is hereby authorized and directed to use its
bank account as an escrow account for purposes of this Agreement.  The Company
shall deposit into the Escrow Account all of the Monitoring Fees in accordance
with the terms and conditions of Section 4(g)(ii) of the Securities Purchase
Agreement (such Monitoring Fee funds actually deposited into the Escrow Account
shall be referred to as the “Escrow Funds”).  Such Escrow Funds shall be wired
to the following account in accordance with the wire instructions below and
shall be held by Escrow Agent and released only in accordance with the terms of
this Agreement.

 

Bank:

 

Wachovia, N.A. of New Jersey

Routing #:

 

031201467

 

--------------------------------------------------------------------------------


 

Account #:

 

2000014931121

Name on Account:

 

David Gonzalez Attorney Trust Account

Name on Sub-Account:

 

Isonics/Monitoring Fee

 

3.             Conditions of Escrow.

 

3.1. The Escrow Deposit.  Escrow Agent shall hold the Escrow Funds until all
funds have been disbursed in accordance with this Agreement (the “Term”) for the
benefit of the Buyer. The Escrow Funds shall be deposited into the Escrow
Account by the Company and the Buyer as set forth in the Securities Purchase
Agreement.  Upon each deposit into the Escrow Account, the Buyer shall provide
to the Escrow Agent a completed Monitoring Fee Schedule in the form attached
hereto as Exhibit A (a “Monitoring Fee Schedule”) with respect to such deposit
into escrow setting forth the date and amount of such deposit and the schedule
of disbursements to be made from escrow.

 

3.2. Release of Escrow Funds.   The Escrow Agent shall disburse the Escrow Funds
in accordance with the following procedures:

 

(i)            The Escrow Agent shall disburse the designated portion of the
Escrow Funds to the Investment Manager in the amounts and at the times set forth
on the Monitoring Fee Schedules promptly upon receipt from the Buyer of a signed
written instruction directing the Escrow Agent to make such disbursement.  In
disbursing Escrow Funds, the Escrow Agent is authorized to rely upon such
written instruction from the Buyer and may accept any signatory from the Buyer
that Escrow Agent has on file.

 

(ii)           In the event that the Securities are Fully Retired (as defined in
the Securities Purchase Agreement) prior to the full disbursement of all the
Escrow Funds, the Buyer and the Company shall execute a joint written
instruction directing the Escrow Agent to disburse the remaining Escrow Funds to
the Company, or to such other Person as set forth in such joint written
direction, provided however, the Buyer may instruct, by delivery of a signed
written instruction, which the Buyer, in its sole determination may provide, the
Escrow Agent to disburse all or a portion of the remaining Escrow Funds to the
Buyer, which amount shall be credited to any fees, costs, expenses, or other
amounts owed to the Buyer from the Company pursuant to the Securities, the
Securities Purchase Agreement, or any related documents after the Securities are
Fully Retired, so long as the Buyer first provides the Company with advanced
written notice of such amounts owed to it and provides the Company with five
business days to directly pay such amounts to the Buyer.

 

3.3. Conflict.  If a controversy arises between the Parties concerning the
release of the Escrow Funds hereunder, they shall notify Escrow Agent.  In that
event (or, in the absence of such notification, if in the good faith judgment of
Escrow Agent such controversy exists), Escrow Agent shall not be required to
resolve such controversy or take an action but shall be entitled to await
resolution of the controversy by joint written instructions from the Parties or
may immediately return the Escrow Funds to the respective Parties, in which
event Escrow Agent shall have no further liability hereunder.  If a suit is
commenced against Escrow Agent, it may answer by way of interpleader and name
the Parties as additional parties to such action, and Escrow Agent may tender
the Escrow Funds into such court for determination of the respective rights,
titles and interests of the Parties.  Upon such tender, Escrow Agent shall be
entitled to receive from the Parties its reasonable attorneys’ fees and expenses
incurred in connection with said interpleader action or in any related action or
suit.  If and when Escrow Agent shall so interplead such Parties, or either of
them, and deliver the Escrow Funds to the clerk of such court, all of its duties
hereunder shall cease, and it shall have no further obligation in this regard.

 

--------------------------------------------------------------------------------


 

3.4. Cause of Action.           The Company agrees and acknowledges that in no
event shall it have any cause of action, standing, claim, or any other rights
against the Buyer or the Investment Manager with respect written instructions
provided by the Buyer or disbursements made to the Investment Manager in
accordance with Section 3.2. hereunder.

 

4.             Escrow Agent.

 

4.1. Liability of Escrow Agent.  The Parties acknowledge, understand and agree
that Escrow Agent has accepted Escrow Agent’s appointment under this Agreement
and shall perform and satisfy Escrow Agent’s duties, liabilities and obligations
under this Agreement only as an accommodation to the Parties.  The Parties,
jointly and severally, hereby indemnify Escrow Agent and each representative of
Escrow Agent and hereby agree to hold Escrow Agent and each such representative
free and harmless from and to defend and protect Escrow Agent and such
representative against any claim made, asserted or threatened against Escrow
Agent or such representative (including any such claim made, asserted or
threatened by the Parties), and any claim incurred by Escrow Agent or such
representative, excluding, however, any claim arising from the gross negligence,
willful misconduct, criminal conduct or intentionally tortuous conduct of Escrow
Agent or such representative.

 

4.2. Proceeding.  Escrow Agent, in Escrow Agent’s sole discretion, may commence
any judicial proceeding necessary or appropriate to determining the respective
rights of the Parties under this Agreement or to interpreting or enforcing any
term, condition or other provision of this Agreement.  The Parties shall jointly
and severally be liable for any and all costs and expenses (including attorneys
fees, expert witness fees, accounting fees and related costs) incurred by Escrow
Agent in connection with such proceeding.

 

5.             Termination.  This Agreement shall be terminated upon the
occurrence of any one of the following: (i) the release of all the Escrow Funds
in accordance with the terms and conditions of Section hereof; or (ii) otherwise
by written mutual consent signed by the Parties.

 

6.             Notice.  All notices, demands, requests, or other communications
which may be or are required to be given, served or sent by any of the Parties
or the Escrow Agent to any other party pursuant to this Agreement shall be in
writing and shall be hand delivered (including delivery by courier), sent by
facsimile, sent by a nationally recognized overnight delivery service, or mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed to the parties last known address or such other address as
the addressee may indicate by written notice to the other Parties or the Escrow
Agent.  Each notice, demand, request or communication that is given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt or the affidavit of messenger being deemed
conclusive but not exclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 

7.             Benefit and Assignment.  None of the Parties may assign this
Agreement without the prior written consent of all Parties and the Escrow
Agent.  This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns as permitted
hereunder.  No person or entity other than the Parties and their respective
successors and assigns is or shall be entitled to bring any action to enforce
any provision in this Agreement against any of the Parties, and the covenants
and agreements set forth in this Agreement shall be solely for the benefit of,
and shall be enforceable only by, the Parties or their respective successors and
assigns.

 

8.             Entire Agreement; Amendment. This Agreement, along with the
Purchase Agreement and any other agreement executed on the date hereof between
the Parties, contains the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior oral or written agreements,
commitments or

 

--------------------------------------------------------------------------------


 

understandings with respect to such matters.  This Agreement may not be changed
orally, but only by an instrument in writing signed by the Party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.

 

9.             Headings.  The headings of the sections and subsections contained
in this Agreement are inserted for convenience only and do not form a part or
affect the meaning, construction or scope thereof.

 

10.           Governing Law; Venue.  This Agreement shall be governed and
constructed under and in accordance with the laws of the State of New Jersey
(but not including the conflicts of laws and rules thereof).  For purposes of
any action or proceeding involving this Agreement each of the parties to this
Agreement expressly submits to the jurisdiction of the federal and state courts
located in the State of New Jersey and consents to the service of any process or
paper by registered mail or by personal service within or without the State of
New Jersey in accordance with applicable law, provided a reasonable time for
appearance is allowed.  Each Party hereby acknowledges that Hudson County, New
Jersey is the proper venue for any action brought hereunder.

 

11.           Signature in Counterparts.  This Agreement may be executed in
separate counterparts, none of which need contain the signature of all parties,
each of which shall be deemed to be an original and all of which taken together
constitute one and the same instrument.  It shall not be necessary in making
proof of this Agreement to produce or account for more than the number of
counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto.

 

12.           Attorney’s Fees.  Should any action be commenced between any of
the Parties concerning the matters set forth in this Agreement or the right and
duties of any other Party in relation thereto, the prevailing Party in such
action shall be entitled, in addition to such other relief as may be granted, to
a reasonable sum as and for its attorney’s fees and costs; except that Escrow
Agent’s attorney’s fees and costs incurred in connection with disputes arising
hereunder between Company, the Buyer, and the Investment Manager shall be paid
by Company, the Buyer and the Investment Manager as otherwise provided herein.

 

13.           Conflict Waiver.  The Company hereby acknowledge that the Escrow
Agent is general counsel to the Buyer, a partner of the Investment Manager and
counsel to both the Buyer and the Investment Manager in connection with the
transactions contemplated and referred herein.  The Company agrees that in the
event of any dispute arising in connection with this Agreement or otherwise in
connection with any transaction or agreement contemplated and referred herein,
the Escrow Agent shall be permitted to continue to represent the Buyer and the
Investment Manager and the Company will not seek to disqualify such counsel. 
The Company waives any right to seek the disqualification of Escrow Agent to act
as legal counsel to the Buyer or the Investment Manager as a result of Escrow
Agent’s duties hereunder.  The Buyer and the Investment Manager hereby consents
to Escrow Agent acting as escrow agent pursuant to the terms of this Agreement
and hereby acknowledge that in so acting, Escrow Agent shall be bound to act in
accordance with this Agreement and not in the best interest of the Buyer or the
Investment Manager and may be required to enforce its rights under this
Agreement against the Buyer or the Investment Manager.  The Buyer or the
Investment Manager further acknowledges and agrees that all communication
delivered to Escrow Agent in furtherance of this Agreement or Escrow Agent’s
duties hereunder may not be kept confidential by Escrow Agent and may not be
protected by the attorney-client privilege.  The Buyer or the Investment Manager
hereby waive the conflict of interest and any potential conflict of interest
that may arise as a result of Escrow Agent’s performance of its duties or
exercise of its rights under this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf, all as of the date and
year first above written.

 

 

“Company”

 

 

 

ISONICS CORPORATION

 

 

 

By:

 

 

Name:

Gregory A. Meadows

 

Title:

Vice President/Assistant Secretary

 

 

 

 

 

 

 

“Buyer”

 

 

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

By: Yorkville Advisors, LLC

 

Its:  Investment Manager

 

 

 

By:

 

 

Name: Mark Angelo

 

Title: Portfolio Manager

 

 

 

 

 

“Investment Manager”

 

 

 

YORKVILLE ADVISORS, LLC

 

 

 

By:

 

 

Name: Mark Angelo

 

Title: Portfolio Manager

 

 

 

 

 

“Escrow Agent”

 

 

 

 

 

By:

 

 

Name:  David Gonzalez, Esq.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MONITORING FEE SCHEDULE

 

To:          Escrow Agent

 

In accordance with the Agreement, upon each deposit into the Escrow Account, the
Buyer shall provide to the Escrow Agent a completed Monitoring Fee Schedule with
respect to such deposit into escrow setting forth the date and amount of such
deposit and the Schedule of Disbursements to be made to the Investment Manager
from the Escrow Account.  Below please find the Monitoring Fee Schedule in
connection with the Monitoring Fee to be deposited into the Escrow Account
pursuant to a Closing under the Securities Purchase Agreement:

 

Part I.  Deposits of Monitoring Fee Into Escrow Account

 

Deposit Into Escrow Account  $100,000.00                   Date of
Deposit  June     , 2008

 

Part II.  Schedule of Disbursements to Investment Manager From Escrow Account

 

Disbursement Date

 

Disbursement Amount

 

Remaining Escrow
Funds

 

Initial Deposit

 

 

 

$

100,000

 

July 1, 2008

 

$

75,000

 

$

25,000

 

August 1, 2008

 

$

5,000

 

$

20,000

 

September 1, 2008

 

$

5,000

 

$

15,000

 

October 1, 2008

 

$

5,000

 

$

10,000

 

November 1, 2008

 

$

5,000

 

$

5,000

 

December 1, 2008

 

$

5,000

 

$

0

 

 

--------------------------------------------------------------------------------